Citation Nr: 0810601	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right ankle fracture, with traumatic 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from July 1982 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in New York, New 
York.  The case was remanded in February 2006, and March 
2007.


FINDING OF FACT

The veteran's post-operative residuals of a right ankle 
fracture have not included ankylosis during the appellate 
term.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 20 
percent for post-operative residuals of a right ankle 
fracture with traumatic arthritis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
November 2002 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the veteran of the need to submit all pertinent 
evidence in his possession and, in a December 2006 letter, 
provided adequate notice of how disability ratings and 
effective dates are assigned.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  
Nonetheless, VA informed the veteran of the need to submit 
all pertinent evidence in his possession and, in the 
statement of the case and subsequent supplemental statements 
of the case, he was  provided adequate notice of the rating 
criteria for an increased rating, as well as how disability 
ratings and effective dates are assigned.  While the veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated, as shown in the 
August 2007 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The veteran was provided the opportunity to present pertinent 
evidence and testimony, and otherwise meaningfully 
participate in the adjudication of his claim.  There is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Analysis

Historically, the veteran sustained an open fracture of his 
right ankle during his active service when he fell from a 
three-story building.  Treatment included surgery and 
insertion of screws and other hardware.  A May 1987 rating 
decision granted service connection for post-operative 
residuals of a right ankle fracture.  The disorder was 
initially rated as zero percent disabling, and an August 2000 
rating decision granted a 20 percent rating, which continues 
to date.

The veteran asserts that his residuals are of increased 
severity, and that they should be rated higher than the 
current 20 percent.  The Board acknowledges the veteran's 
chronic symptoms, but the applicable rating criteria 
constrain the Board to deny the claim, as the preponderance 
of the evidence is against it.

As noted earlier, the veteran's right ankle disorder is 
evaluated under Diagnostic Code 5010-5271 for traumatic 
arthritis rated on the basis of limitation of motion.  See 
38 C.F.R. § 4.27 (A hyphenated code is used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation).  
Applicable rating criteria provide that the maximum rating 
for limitation of motion of the ankle is 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  In fact a 20 
percent rating is the maximum scheduler rating for all ankle 
disorders unless there is evidence of ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270 - 5274.

Diagnostic Code 5270 does not define ankylosis of the ankle.  
Ankylosis is the fixation of a joint.  Dinsay v. Brown, 9 
Vet. App. 79 (1996).
 
There simply is no medical evidence the veteran's right ankle 
is or has been ankylosed at any time during the appellate 
term.  The December 2002, June 2003, and June 2007 VA 
examination reports note the absence of any evidence of 
ankylosis.  Thus, there is no factual basis for a 40 percent 
rating under the ankle rating criteria.  38 C.F.R. § 4.7.

At the December 2002 examination, the veteran had just 
undergone right ankle surgery in November 2002 to remove 
hardware and a large osteophyte, and he had to use crutches 
to ambulate.  Understandably, the ankle was swollen and 
tender.

The probative evidence of record shows the veteran's 
functional loss as primarily due to pain.  The June 2003 
examination report notes the veteran's report that walking 
aggravated his symptoms which-being as he was a mail 
carrier, is a significant factor.  He told the examiner, 
though, that he could lift and carry 50 pounds, could walk 
for three to four miles, could stand for two hours, as well 
as squat fully, all without pain.  Subsequent to the 
examination, however, VA outpatient records and a June 2007 
examination report note chronic pain and the fact that he has 
been prescribed Oxycontin.  In terms of the rating criteria, 
however, the 20 percent rating is deemed to address and 
compensate the veteran for his pain.  38 C.F.R. §§ 4.1, 4.59.

The RO also determined that the veteran's claim did not meet 
the criteria for submission for consideration of a higher 
rating on an extra-schedular basis.  In exceptional cases, 
where the rating schedule is deemed inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

There is no evidence of frequent hospitalization due to the 
right ankle disorder.  As noted earlier, the veteran worked 
as a mail carrier, and his right ankle disorder impacted his 
ability to meet the demands of his job.  VA physical therapy 
records of March 2003 note the examiner's suggestion to the 
veteran that he consider another line of work, or a more 
sedentary position with the U.S. Postal Service.  A March 
2004 VA letter from a pain management provider to another 
physician notes the veteran's work limitations: no driving, 
lifting, pulling, or pushing anything over five to 10 pounds; 
and no outdoor delivery of mail.  He could stand and sort 
mail.

While the evidence clearly shows the veteran's right ankle 
disorder impacts his employment, the salient issue is whether 
it impacts it to a marked degree.  In other words, is his 
disability picture markedly different from other similarly 
situated veterans.  The Board finds the evidence shows it 
does not.

A December 2005 United States Postal Service letter from the 
veteran's supervisor noted the appellant's physical 
limitation and job performance, and he closed by stating the 
veteran would be terminated if he did not resign.  On closer 
examination, however, the supervisor's letter places far less 
emphasis on the impact of the veteran's physical limitations 
than other factors.  The supervisor noted the veteran had 
developed an "I don't care" attitude, he did not respond to 
instructions, he had amassed a number of days of absence 
without leave, and his demeanor had taken on an unproductive 
air.

The June 2003 rating decision granted service connection for 
a major depressive disorder secondary to the right ankle 
disorder.  VA outpatient treatment records and mental 
examination report note the veteran's difficulty with his 
interpersonal relationships on the job.  Thus, the Board 
finds the primary areas of impact on the veteran's employment 
are addressed by his compensation for his major depressive 
disorder.

In light of the above, there is nothing in the record to 
distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, the Board finds that the 
currently assigned 20 percent schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected right ankle disorder.  See 38 
C.F.R. § 4.1.  Therefore, the Board finds no basis on which 
to find that the veteran's disability picture is unusual or 
exceptional so as to merit a referral to the Under Secretary 
for Benefits, or the Director, Compensation and Pension 
Service, for extra-schedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell; Floyd.


ORDER

Entitlement to a rating higher than 20 percent for post-
operative residuals of right ankle fracture, with traumatic 
arthritis, since October 24, 2002, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


